Name: Commission Regulation (EEC) No 1940/85 of 12 July 1985 amending Regulation (EEC) No 953/85 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /30 Official Journal of the European Communities 13 . 7. 85 COMMISSION REGULATION (EEC) No 1940/85 of 12 July 1985 amending Regulation (EEC) No 953/85 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 41 (7) thereof, Whereas Commission Regulation (EEC) No 953/85 (3) amended the detailed implementing rules for the compulsory distillation operation opened by Commis ­ sion Regulation (EEC) No 148/85 (4) ; Whereas, in order to ensure that these measures are uniformly applied to all producers, they should be made applicable from the opening of the distillation operation ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 953/85 : ' It shall apply with effect from 19 January 1985.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . O OJ No L 89, 29 . 3 . 1985, p. 1 . (3) OJ No L 102, 12. 4. 1985, p. 19 . 0 OJ No L 16, 19 . 1 . 1985, p. 32.